Citation Nr: 1219865	
Decision Date: 06/06/12    Archive Date: 06/20/12

DOCKET NO.  92-22 865A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUE

Entitlement to service connection for a psychiatric disorder, to include posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Barbara J. Cook, Attorney at law


WITNESSES AT HEARINGS ON APPEAL

Appellant and appellant's spouse


ATTORNEY FOR THE BOARD

M. C. Graham, Counsel

INTRODUCTION

The appellant is a Veteran who served on active duty from February 1964 to November 1967.  These matters are before the Board of Veterans' Appeals (Board) pursuant to an August 1999 order by the United States Court of Appeals for Veterans Claims (Court) that vacated a March 1998 Board decision denying the benefits sought and remanded the case for additional development.  Thereafter, in April 2000, the Board remanded the matter for additional development.

The appeal arose from a June 1992 rating decision by the Cleveland, Regional Office (RO) of the Department of Veterans Affairs (VA).  In April 1993, a hearing was held before a Hearing Officer at the RO; a transcript of the hearing is associated with the claims file.  In August 1995, the Veteran a Travel Board hearing was held before the undersigned.  A transcript of that hearing was not immediately associated with the file, and the fact that the Veteran had the hearing was not noted when the case was addressed by another Veterans Law Judge (VLJ) in March 1998 and April 2000.  The latter VLJ has since left the Board.  Subsequent review revealed that the hearing had taken place, and a transcript of that hearing was associated with the claims files.  As the VLJ who presided at a hearing must participate in the decision on the claim (38 C.F.R. § 20.707), this appeal is being decided by the VLJ who held the hearing.  In October 2004, May 2007, and August 2009 The case was remanded to the RO for additional development.  In July 2011, the Board sought an advisory medical opinion from the Veterans Health Administration (VHA) regarding the matter on appeal.  The Board found that clarification of the July 2011 opinion received was necessary.  Such clarification was received in December 2011.  In May 2012, responding to the clarification the Veteran's attorney submitted new evidence (a new private medical opinion), accompanied by correspondence indicating that Regional Office consideration of the additional evidence was not waived.

The appeal is REMANDED to the VARO.  VA will notify the appellant if further action is required.


REMAND

As noted above, the Veteran has submitted new evidence that has not been considered by the RO and is pertinent to his claim.  His attorney has expressly indicated that initial AOJ consideration of this evidence was not waived.  Accordingly, the case must be remanded to the RO for review of the newly submitted evidence.  See Disabled American Veterans, et al. v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).

Additionally, the most recent VA treatment records associated with the claims file were dated in May 2011.  More recent, pertinent VA treatment records may be outstanding.  Any such records are constructively of record, and must be secured.  38 C.F.R. § 3.159(c)(2); Bell v. Derwinski, 2 Vet. App. 611 (1992).

Accordingly, the case is REMANDED for the following action:

1. The RO should secure for the record copies of the complete updated clinical records of all VA treatment or evaluation the Veteran has received for his psychiatric disability since May 2011.

2. The RO should review the claims file (to specifically include consideration of the additional evidence the Veteran submitted to the Board expressly without a waiver of AOJ review), undertake any further development that may be indicated by the additional evidence received, and re-adjudicate the matter on appeal.  If it remains denied, the RO should issue an appropriate SSOC and afford the Veteran and his attorney the opportunity to respond.  The case should then be returned to the Board, if in order, for further review.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).


_________________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

